Title: From James Madison to Samuel Lane, 31 August 1816
From: Madison, James
To: Lane, Samuel



Sir
Aug: 31st. 1816.

I have recd. your two letters of the 22 & 29. inst: Mr. Rush being now with me and about to return to Washington I have communicated to him the ideas occurring to me on the subjects of them, and by him they will be made known to the Secretaries of the Departments who may be in the City.  To these gentlemen I wish you to make whatever statements and explanations you may find expedient relative to the business committed to your superintendence, and to be governed by their opinions.  Being on the spot they can be consulted more conveniently than myself; & for the same reason will be better able to decide on the questions most likely to arise in the progress of the Work.  Accept my friendly respects

James Madison

